Citation Nr: 1759044	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, and, if so, whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for a low back disorder on a de novo basis and increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2005 rating decision denied reopening a claim for entitlement to service connection for a low back disorder, finding there was no new and material evidence submitted; the Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2.  The evidence received since the January 2005 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Here, a November 1977 rating decision initially denied service connection for "back condition," noting that "this condition was not found on" the September 1977 VA examination.  Evidence considered at the time regarding the back disability included service treatment records (STRs) that indicated recurrent complaint of low back pain diagnosed as chronic low back syndrome and the aforementioned September 1977 VA examination.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal and no new and material evidence was received within one year of the notification of the denial. 

A September 1983 rating decision thereafter confirmed and continued the denial of service connection for "back condition," noting that x-rays throughout the military service of the lumbar spine in the STRs were shown to be normal with no evidence of arthritis or fracture.  In addition to evidence considered in the November 1977 rating decision, the September 1983 rating decision considered evidence regarding the back disability that included February 1983 x-rays of the lumbar spine that showed the presence of osteoarthritis, hospitalization records at the Tuskegee, Alabama VA Medical Center (VAMC), and private treatment records from a Dr. Robinson from the Hurtsboro Family Practice Clinic noting the Veteran's lower back pain for the past seven years.  The Veteran was notified of the denial and of his appellate rights, but he did not appeal and no new and material evidence was received within one year of the notification of the denial. 

A July 1993 rating decision confirmed and continued the denial of service connection for "low back condition," noting that the Veteran had fallen down a few steps and hurt his back in 1993.  The rating decision noted there was no objective evidence to relate the Veteran's current back disability to the acute condition he had while on active duty and that the treatment records detailing the Veteran's fall down steps were not considered new and material evidence to establish service connection.  In addition to evidence considered in the September 1983 rating decision, the July 1993 rating decision considered evidence regarding the back disability that included Social Security Administration records and updated Tuskegee, Alabama VAMC records that noted the Veteran had fallen down while climbing down a flight of stairs and hurt his back.  The Veteran was notified of the denial and of his appellate rights, but he did not appeal and no new and material evidence was received within one year of the notification of the denial.

In November 1996, the RO denied the claim, finding there was no new and material evidence submitted.  In addition to evidence considered in the July 1993 rating decision, the November 1996 rating decision considered evidence regarding the back disability that included private treatment records from Norwood Clinic and the Herring Chiropractic Center.  The Veteran did not appeal the November 1996 rating decision and no new and material evidence was received within one year of the notification of the denial.   

In January 2005, the RO denied the claim, finding there was no new and material evidence submitted.  In addition to evidence considered in the November 1996 rating decision, the January 2005 rating decision considered evidence regarding the back disability that included a May 2004 statement from the Veteran, additional treatment records from Tuskegee, Alabama VAMC records, the Hughston Clinic, Norwood Clinic, Herring Chiropractic Center, U.S. Department of Labor, and Central Alabama Comprehensive, August 2000 SSA decision, and an April 2004 statement from Dr. William Blythe.  The Veteran did not appeal the January 2005 rating decision and no new and material evidence was received within one year of the notification of the denial.   

Thereafter, the Veteran requested reopening of his current claim in a March 2009 statement.  

The pertinent evidence received since the January 2005 rating decision includes additional VA treatment records, an April 2009 VA examination that provided a negative etiological opinion, June 2011 statements from the Veteran's sister, brother, mother, fellow nursing classmate, and fellow service member reporting the Veteran's continued back pain complaints since active service, September 2017 Board hearing in which the Veteran detailed his initial onset of low back injury during active service and had disputed that he fell down stairs in 1993, additional statement from the Veteran in April 2010, and a June 2012 statement from Dr. Russell finding that the mechanism of the Veteran's back injury indicates that the Veteran's injuries were received while serving time in active duty.

As noted, the evidence is presumed to be credible for the limited purpose of reopening the claim.

The Board finds that the April 2009 VA examination, June 2011 statements from the Veteran's family and friends, June 2012 statement from Dr. Russell, and the Veteran's reports in the September 2017 Board hearing are new and material, in that they provide more information concerning the onset of back problems than was of record previously.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the evidence raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for back disability is warranted.


ORDER

New and material evidence having been submitted, the claim of service connection for a low back disorder is reopened; to this extent only, the claim is granted.


REMAND

Regarding entitlement to service connection for the low back disorder, the Veteran was provided a VA examination in April 2009.  The examiner noted the Veteran's STRs showed an assessment of chronic low back syndrome in April 1976 and that the separation examination noted no significant abnormalities.  The April 2009 VA examiner noted that in January 1983, a VA examination noted there was a diagnosis of lumbar instability.  The April 2009 VA examiner further noted a March 1993 evaluation that the Veteran had fallen down while climbing down a flight stairs and hurt his back.  CAT scan taken in March 1993 revealed evidence of disk bulging with possible rupture and disk herniation at L4-L5 levels.  The examiner also indicated subsequent treatment records noted the Veteran's worsening lumbar spine.  During the April 2009 VA examination, the Veteran reported that in approximately 1976 while on AIT at Fort Knox, he injured his back when he held a heavy tank grill and he had been seen intermittently for his back disorder since his separation from active service.  The Veteran reported experiencing an acute flare that he would see the chiropractor for once or twice per week.  The examiner diagnosed lumbar spine degenerative joint disease.  After examination, the examiner opined that it was likely his 1993 on the job injury when he fell down stairs and post-service occupation contributed to his current back disability.  

The Board notes that since the April 2009 VA examination, the Veteran has repeatedly disputed that he fell down stairs in 1993 and numerous letters from friends and family have submitted statements in June 2011 regarding the Veteran's back disability onset during active service and continued back pain since separation from active service.  The Board also notes that the April 2009 VA examiner failed to consider the Veteran's 1983 diagnosis of osteoarthritis of his lumbar spine on determining whether the Veteran's current low back disorder had its onset during active service.  The April 2009 VA examiner also failed to note that on the Veteran's undated discharge report of medical history from active service, the Veteran had indicated he experienced, or had experienced, recurrent back pain.  The Board also notes the June 2012 letter from the Veteran's private chiropractor, Dr. Russell, that noted the mechanism of the Veteran's injury indicated that the Veteran's injuries were received while serving time in active duty.  The Board notes that although the June 2012 letter seemingly weighs in favor of the Veteran's claim, there is insufficient evidence that Dr. Russell based the opinion on a review of the Veteran's entire claims file and not solely on the Veteran's subjective history for the Board to consider as significant probative evidence.  Nevertheless, in light of the additional evidence submitted in support of the Veteran's claim that his current low back disorder had its onset in service, and the April 2009 VA examiner's failure to adequately address such evidence, the Board finds that another VA examination is warranted.

Regarding the Veteran's claim for an increased rating for his bilateral hearing loss, the Board finds that another VA examination is warranted to determine the current severity of the hearing loss.  In the September 2017 Board hearing, the Veteran reported that his hearing had worsened since the April 2016 VA Hearing Loss and Tinnitus examination.  Specifically, the Veteran claims that his tinnitus impaired his ability to hear, that he could not hear emergency vehicles when driving, and that he was on his third set of new hearing aids due to his worsening hearing loss.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected bilateral hearing loss, a more contemporaneous audiological VA examination is warranted to assess the current extent and severity of this disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to address the nature and etiology of the Veteran's low back disorder.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disorder is the result of a disease or injury in active service, or had its onset in such service.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of the service-connected bilateral hearing loss disability.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


